EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tatsuya Sawada on 2/18/2021.
The application has been amended as follows: 
The claims: 
1.    (Currently amended) A vinyl chloride resin composition comprising:
(a)    a vinyl chloride resin;
(b)    a plasticizer; and
(c)    a modified silicone oil,
wherein (c) the modified silicone oil is at least one of: alkyl/aralkyl-modified silicone oil; and a fatty acid amide-modified silicone oil,
(a) the vinyl chloride resin contains vinyl chloride resin particles and vinyl chloride resin fine particles,
the average particle diameter of the vinyl chloride resin particles is 30 µm or more, and 500 µm or less,

the average particle diameter of the vinyl chloride resin fine particles is less than 30 µm, and 0.1 µm or more, 
a content of (b) the plasticizer relative to 100 parts by mass of (a) the vinyl chloride resin is 80 parts by mass or more and 150 parts by mass or less, and
wherein the vinyl chloride resin composition is free of a hydrogen-modified silicone oil and a phenyl-modified silicone oil.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Support for the negative limitation of the vinyl chloride resin composition that is free of a hydrogen-modified silicone oil and a phenyl-modified silicone oil can be found at paragraph 38 of Applicant’s disclosure.  This is in line with MPEP 2173.05 (i), in which “[i]f alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).” 
Of the references of record, the most pertinent are 
JP H08-291243 to Matsuda et al. (hereinafter “Matsuda”) and 
US 2015/ 0337204 to Yamazaki et al. (hereinafter “Yamazaki”).  


    PNG
    media_image1.png
    140
    444
    media_image1.png
    Greyscale

wherein R8 comprises methyl, phenyl and hydrogen; and wherein R9 comprises methyl, phenyl and hydrogen (paragraphs 13 and 14).  The examiner equates the organosiloxane to the claimed hydrogen-modified silicone oil or the claimed phenyl-modified silicone oil.
The combination of the fatty acid amide and the organosiloxane is necessary to reduce the coefficient of friction while providing good adhesion of the vinyl chloride composition to a polyurethane foam (paragraph 4).  
 Yamazaki discloses a flame retardant composition comprising 20 to 50 parts by mass of a component (A) and 50 to 80 parts by mass of a component (B) with a proviso that the total amount of the components (A) and (B) is 100 parts by mass, and 0.5 to 15 parts by mass of a component (C).  The component (A) comprises melamine pyrophosphate whereas the component (B) comprises piperazine pyrophosphate (table 1).  The component (C) comprises dipentaerythritol (table 1).  The flame retardant composition is incorporated into a resin composition in an 
A person of ordinary skill in the art would have been motivated to combine the alkyl/aralkyl-modified silicone oil or a fatty acid amide-modified silicone oil disclosed in Yamazaki with the organosiloxane disclosed in Matsuda to further inhibit secondary aggregation during blending and improve water resistance to the resin composition.   
However, there is no motivation to substitute the alkyl/aralkyl-modified silicone oil or the fatty acid amide-modified silicone oil disclosed in Yamazaki for the organosiloxane disclosed in Matsuda because the substitution would jeopardized the effect of reducing the coefficient of friction of the vinyl chloride composition, and thus adhesion strength of the vinyl chloride composition to a polyurethane foam.  As such, the combined disclosures of Matsuda and Yamazaki does not result in a vinyl chloride resin composition which is free of a hydrogen-modified silicone oil and a phenyl-modified silicone oil.
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a vinyl chloride resin composition comprising recited components set forth in the claim. Accordingly, the instant claims are deemed allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/Hai Vo/
Primary Examiner
Art Unit 1788